          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 1 of 43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

     v.
                                             16-CR-389 (AKH)
JONA RECHNITZ,

                 Defendant.




                              SENTENCING MEMORANDUM
                                  OF JONA RECHNITZ




                                            COOLEY LLP

                                            Of Counsel:

                                            Alan Levine
                                            Nicholas Flath
                                             55 Hudson Yards
                                             New York, NY 10001-2157
                                             (212) 479-6000

                                            Daniel Grooms (pro hac vice)
                                             1299 Pennsylvania Avenue NW
                                             Suite 700
                                             Washington, DC 20004
                                             (202) 776-2042

                                            Attorneys for Defendant
             Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 2 of 43


                                                         Table of Contents

                                                                                                                                      Page


PRELIMINARY STATEMENT ................................................................................................... 1
I.        PERSONAL HISTORY..................................................................................................... 4
          A.         Jona's Childhood and Education ............................................................................ 4
          B.         Jona's Career and Life on the Upper West Side..................................................... 5
          C.         Jona's Offense Conduct and Plea of Guilty ........................................................... 6
          D.         Jona's Cooperation with the Government .............................................................. 8
          E.         Jona's Remarkable Record of Good Works ........................................................... 9
II.       SENTENCING GUIDELINES........................................................................................ 15
III.      § 5K1.1 FACTORS.......................................................................................................... 16
          A.         The Significance and Usefulness Of Jona's Cooperation .................................... 16
          B.         The Truthfulness, Completeness, and Reliability of Jona's Information
                     And Testimony..................................................................................................... 18
          C.         The Nature and Extent of Jona's Assistance ........................................................ 19
          D.         Injuries Jona Suffered Resulting From His Assistance........................................ 21
                     1.         Notoriety .................................................................................................. 21
                     2.         Ostracism ................................................................................................. 24
                     3.         Intimidation in the Courtroom ................................................................. 28
          E.         The Timeliness of Jona's Assistance .................................................................... 29
IV.       SENTENCING FACTORS IN 18 U.S.C. § 3553(A) ...................................................... 30
V.        RESTITUTION................................................................................................................ 35
CONCLUSION ............................................................................................................................ 40




                                                                     -i-
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 3 of 43




                                PRELIMINARY STATEMENT

       Before this Court for sentencing is defendant Jona Rechnitz, who, under the circumstances,

made an extraordinary decision to admit his criminal responsibility for honest services bribery,

and then provided extraordinary public assistance to the United States Attorney's Office (the

"Government") as a cooperating witness, leading the Government to describe him as "one of the

single most important and prolific white collar cooperating witnesses in the recent history of the

Southern District of New York." Gov't Mem. in Supp. of Downward Departure Pursuant to

Section 5K1.1 dated Oct. 16, 2019, ECF No. 70, at 1 (herein, "5K1.1 Motion"). Giving full

meaning to the statute's admonition to impose a just sentence sufficient "to promote respect for the

law" (18 U.S.C. § 3553 (a)(2)(A)), we submit this Court should impose a non-custodial sentence

of time served with an appropriate fine, order of restitution and supervised release.

       Jona, now a father of six children, was a young man of 26 when he took on the New York

real estate community with the goal of becoming a big man in the community, and there was no

expense too grand in his effort to impress and no line he was unwilling to cross in pursuing an ill-

conceived strategy to establish himself as a go-to person in the wider community and to attract the

wealthy as his investors. Over a period of several years, he misused his financial resources to

compromise the judgment of much older and more senior New York City Police officers and a

union leader. But, when he realized that the Government was focused on police corruption, he

made a life-changing decision to approach the Government through counsel and proffer his

criminal activities, and ultimately, to plead guilty to one count of conspiracy to commit honest

services fraud for bribing police and public officials and by delivering a commercial bribe to a

union leader on behalf of a hedge fund. While he recognized the implications to his faith of the

decision to cooperate with the Government, he never could have envisioned the torrent of scorn,

abuse and public shame, and downright intimidation that he and his family would experience from
           Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 4 of 43




the day that cooperation became public up through and including the present. The community's

opprobrium and the reaction of the banking community to the guilty plea forced him to abandon

significant financial stakes in pending real estate investments.       And, the shunning by his

community literally drove him out of town, as he relocated this family to his hometown of Los

Angeles.

       The defendant recognizes the shamefulness of his conduct. "[T]his [the conduct] is

something that of course disgusts me looking back on it now," he said in one of the three trials at

which he testified. App. Ex. 45, Transcript in United States v. Seabrook, No. 16 Cr. 467 (AKH)

("Seabrook II Tr.") at 948:18-19.      The letters filed with this memorandum are filled with

attestations by family, friends, and clergy to the defendant's understanding of the severity and

import of his conduct and the hypocrisy that conduct demonstrated. From the day that "[the

defendant] decided to move forward and get [his] life in order" (Id. at 949:22-23), his confession,

public and private, has been without limitation. In addition to that genuine remorse, this defendant

has been the subject of public shame from his admissions of responsibility during his nineteen

days on the witness stand and from over 250 days of news articles calling him out for public

ridicule. Defense lawyers always tell the Court that their client has suffered enough from the

public rebuke of a conviction, but those words take on new meaning in the present circumstances.

       As more fully described here and in the Government's motion for departure pursuant to

5K1.1, superlatives are inadequate to describe the full extent and value of the defendant's

cooperation. From the day that he pleaded guilty in June 2016 until his last day on the witness

stand in December 2018, the defendant spent a total of 80 days being interviewed by the

Government and preparing for his testimony and an additional 19 days on the witness stand. (This

count does not include the travel to and from the West Coast to attend those 80 sessions and 19




                                                 2
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 5 of 43




trial days.) The nineteen trial days involved three separate criminal trials, the bulk of the days on

relentless cross-examination. But the full-time commitment to the Government over the two and

one-half years only tells a portion of the story. It is the value of that cooperation that is exceptional,

by any measure. As the Government's 5K1.1 Motion details, the defendant told of criminal activity

that the Government did not know about without him and other activity that it could not prove

without him. All of that information and ultimate testimony was candid and truthful. Unlike many

cooperating witnesses, he did not shave the truth to present himself in a more favorable light and

he was not caught in any half-truths on cross-examination. All in, some fifteen separate defendants

were punished based on his cooperation.

        Finally, not only is the value of the defendant's cooperation exceptional, but it is the

example that cooperation sets for the community that, we respectfully submit, calls for a non-

custodial sentence of time served. It is rare for the Government to obtain cooperation from a

participating defendant for the crime of union corruption, and prosecuting police corruption has

been even more rare in this city in the last 50 years. His cooperation exposed multiple breaches

of the public trust by police officers, public officials and one of the city's most prominent union

officials. The criminal justice system depends on live witnesses to prosecute these difficult cases.

Deterrence has been achieved by the Government's prosecution of these fifteen individuals. More

importantly, involved in the defendant's criminal activities were many different constituencies that,

to put it mildly, discourage cooperation with the Government. Promoting respect for the rule of

law is the cornerstone value of the federal criminal justice system. As we will argue below, it is

this defendant's sentence which this Court should use to promote that respect above all else.




                                                    3
           Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 6 of 43




I.       Personal History

         A.       Jona's Childhood and Education

         Jona was born in Los Angeles in 1982, the middle of three children. Pre-Sentence

Investigation Report ("PSR") ¶ 88. His father Robert is a successful real estate developer in

California. Id. ¶ 89. His mother, Melanie, writes that Jona "grew up with loving parents and two

siblings, and was surrounded by four grandparents, each one teaching him about giving, sharing

and kindness towards others." App. Ex. 20, M. Rechnitz Ltr. at 1.1 These lessons sank in; his

brother, Jared, writes that "[f]amily is and always has been [Jona's] number one priority," and "[i]t

is because of Jona, that every member of my family ends any phone call with each other with, 'I

love you', before hanging up." App. Ex. 18, Jared Rechnitz Ltr. at 1. One of Jona's teachers,

Danny Rotenberg, also recognized that Jona "was always a caring and thoughtful boy, who would

make sure that all his peers would be treated with care." App. Ex. 25, D. Rotenberg Ltr. at 1.

         Jona grew up in a traditional Orthodox Jewish home, and religion has always been, and

continues to be, very important to him. PSR ¶ 110.

         Jona's childhood was privileged; he attended private school through the twelfth grade. Id.

¶¶ 90, 107. As a child, Jona knew that his family was successful and prominent in the community.

His father gave extensively to charity and was respected in the community. Indeed, Jona recalls

people regularly coming to his father for advice and to settle disputes. See App. Ex. 46, Transcript

in United States v. Grant and Reichberg, No. 16 Cr. 468 (GHW) ("Reichberg Tr.") at 2379:6-11.

         In 2002, Jona moved to New York City for college. He attended Yeshiva University and

graduated in 2006. PSR ¶ 104.



1
  Jona has submitted 27 letters in support, and several additional exhibits, as exhibits to the accompanying Appendix
(each referred to herein as "App. Ex. __").



                                                         4
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 7 of 43




       In 2004, while studying abroad in Israel, Jona met Rachel Kahn. Jona and Rachel soon fell

in love, and were married in 2005. They have been together ever since, and have six children

together–the oldest is thirteen, the youngest less than one year. Rachel does not work outside the

family home. See id. ¶ 92.

       B.      Jona's Career and Life on the Upper West Side

       In 2006, after college, Jona began working in the real estate industry in New York,

determined to become a successful businessman in his own right. Id. ¶¶ 115-120. As he described

it, "I wanted to one day become my own boss and have my own company and own many trophy

buildings throughout New York." App. Ex. 45, Seabrook II Tr. at 567:20-21.

       Jona began his career as an intern at a commercial real estate firm in New York, working

as a broker's assistant. PSR ¶¶ 119-120. After a year, Jona left to start his own residential real

estate firm (Broad Properties), which failed. Id. ¶¶ 116-117.

       Jona got a job with Africa Israel USA in 2007, as the personal assistant to the CEO. Id. ¶¶

115-116. Jona worked for four years at Africa Israel, learning to evaluate real estate prospects and

developing financial models, and rose to become Director of Acquisitions and Dispositions by the

time he left in 2010.

       In 2010, Jona started JSR Capital LLC, his own business, and began syndicating real estate

deals. Id. ¶¶ 113-114. Jona would identify an opportunity, then find investors who were interested

in participating. JSR's acquisitions included a medical center in the Bronx, which JSR renovated

and filled with tenants; two townhouses in the East Village, which JSR remodeled and converted

into a multi-unit rental property; and a building in midtown, which JSR intended to convert into

luxury condominiums. He achieved notable success.

       While Jona pursued his career in real estate, he and Rachel made a life together in

Manhattan, and Jona strove to get involved with his community. Rabbi Steven Burg, who became


                                                 5
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 8 of 43




friends with Jona through their shared work for the Simon Wiesenthal Center, came to value Jona's

advice and guidance. App. Ex. 3, S. Burg Ltr. at 1. Another friend, Rabbi Steven Weil, writes

that Jona and Rachel were "pillars in starting a community" close to Yeshiva University "that

exploded and became an anchor for thoughtful young Jews," including Rabbi Weil's own children.

App. Ex. 27, S. Weil Ltr. at 1. Jona's brother Jared also recalls that Jona used to stay up on the

phone at late hours, helping with others' personal and business disputes, or "just to make peace

between them," often for the benefit of schools and synagogues. App. Ex. 18, Jared Rechnitz Ltr.

at 2. Jona's former neighbors in Manhattan, Mariam and Shea Schwebel, attest to the way in which

he managed to "juggle his time with his family, friends and community all the while making

everyone around him feel good in his presence." App. Ex. 26, M. and S. Schwebel Ltr. at 2.

        C.       Jona's Offense Conduct and Plea of Guilty

        However, the business career that Jona was building was not without its perils. Jona

ultimately veered off a path of integrity and into a world where he was unable to distinguish

between right and wrong. Our client has written the Court a letter, and his immediate family have

also written to the Court. These letters offer the Court an explanation for the conduct and need not

be repeated here.

        By May 2016, Jona realized that he needed to reset his life.2 He retained counsel and within

weeks accepted the Government's offer that he enter into a cooperation agreement, which provided

for a plea of guilty to a one-count Information. That Information summarizes Jona's criminal

offenses; it charges a single-count, multi-object conspiracy to commit honest-services wire fraud




2
  In early 2015, Jona was interviewed by the NYPD Internal Affairs Bureau ("IAB") regarding his connections with
the NYPD. In each of three meetings with them, he concealed his activities with the NYPD, and, concerned about
that investigation, he deleted emails from his computer, destroyed a cell phone, bought a new computer and destroyed
his old one. See generally 5K1.1 Motion at 22.



                                                         6
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 9 of 43




(18 U.S.C. §§ 1343, 1346, 1349). See generally PSR ¶ 11. The conspiracy involved two distinct

courses of conduct.

       The first course of conduct was Jona's collaboration with Jeremy Reichberg to provide gifts

and other benefits to corrupt members of the New York City Police Department ("NYPD") and

public officials in return for various privileges. See generally id. ¶¶ 12-30; 5K1.1 Motion at 12-

15; id. at 19-20. Reichberg marketed himself as an expediter and NYPD liaison. PSR ¶ 13. After

meeting through a mutual contact (id. ¶¶ 13, 55), Jona and Reichberg embarked on a plan to

cultivate relationships with senior NYPD officers and public officials by bestowing benefits to

them, largely financed by Jona. Id. ¶ 15. In return for these benefits, the NYPD officials gave

Jona and Reichberg parking placards, influence in promotion decisions, escorts through traffic

(including, on one occasion, a partial lane closure of the Lincoln Tunnel), rides in police vehicles,

and assistance in private disputes. Id. ¶¶ 18, 20, 22, 24, 26. For their part, the political officials

also gave favors to Jona and Reichberg in exchange for the benefits they received, including

favorable treatment from the New York City Department of Buildings, and appointments as police

chaplains in Westchester County. Id. ¶¶ 29, 30.

       The second course of conduct involved Jona's facilitation of a payment from Murray

Huberfeld (a founder and co-owner of the Platinum Partners hedge fund), to Norman Seabrook,

(President of the Correction Officers' Benevolent Association ("COBA")), in return for the

investment of some of COBA's pension fund in Platinum Partners. See generally id. ¶¶ 33-43;

5K1.1 Motion at 5-19. Jona was friends with Huberfeld, and in late 2013, Huberfeld asked him to

help find institutional investors willing to invest in Platinum Partners. PSR ¶ 35. Soon thereafter,

Jona learned that Seabrook (whom he had met through contacts at the NYPD) was interested in

profiting personally from his power to direct COBA's pension fund investments. Id. Rechnitz




                                                  7
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 10 of 43




introduced Huberfeld and Seabrook, letting Huberfeld know that Seabrook would expect a

kickback. Id. ¶ 36. After facilitating the initial meeting between Huberfeld and Seabrook,

Rechnitz had no further involvement in Platinum Partners securing an investment by COBA. Id.

Rechnitz did not see any documents suggesting that Platinum Partners was in financial danger or

that it was not a suitable investment for a benefit pension plan. See 5K1.1 Motion at 18.

       COBA invested $10 million in Platinum Partners in March 2014, $5 million in June 2014,

and $5 million in August 2014, or a total of $20 million. PSR ¶ 39. Platinum Partners earned $1.2

million in investment and management fees from this investment. Id. ¶ 48.

       In December 2014, Seabrook sought to receive the kickback. Huberfeld told Jona to pay

Seabrook $60,000, and told Jona to submit a fake invoice for tickets to New York Knicks

basketball games to Platinum Partners so he could be repaid covertly. Id. ¶ 40. On December 11,

2014, Jona met Seabrook in Manhattan and handed him a men's handbag containing $60,000 in

cash. Id. ¶ 41. Jona was then repaid by Platinum Partners based on the fake Knicks invoice. Id.

Jona did not profit personally from the kickback scheme. Id. ¶ 43. When Huberfeld insisted on

paying something, Jona asked him to instead donate to charitable causes to which Jona was

attached. 5K1.1 Motion at 17.

       COBA ultimately lost $19 million of its $20 million total investment due to unrelated fraud

activities within Platinum Partners. PSR ¶ 48.

       D.      Jona's Cooperation with the Government

       Jona's active service as a cooperator extended from June 2016 until the end of December

2018. The reliable information he gave the Government led to criminal charges against Jeremy

Reichberg and officers Michael Harrington and James Grant of the NYPD, as well as against

Norman Seabrook and Murray Huberfeld. Jona then testified in three lengthy criminal trials,

resulting in convictions of Reichberg and Seabrook, guilty pleas by Huberfeld and Harrington, and


                                                 8
            Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 11 of 43




the acquittal of Grant. In addition, Jona's information, and threat of testimony, also assisted the

Government in its investigation of corruption in the NYPD handgun licensing division and in the

prosecution of two Ponzi schemes. As described more fully below and in the Government's 5K1.1

Motion, the "significance and usefulness of Jona's cooperation is, perhaps in both its breadth and

its depth, without peer among white collar cooperating witnesses in the recent history of the

Southern District of New York." 5K1.1 Motion at 36; see generally Part III, infra (applying 5K1.1

factors).

        E.       Jona's Remarkable Record of Good Works

        Jona's parents are role models of generosity, and he has striven to follow their example.

He has a drive to help those around him, and eschews publicity of his good acts. Rabbi Haskel

Lookstein, who officiated Jona's wedding, writes that Jona "tries to avoid any kind of public

behavior," and his good deeds are "done anonymously." App. Ex. 16, H. Lookstein Ltr. at 2.

Rabbi Steven Weil, a family friend, concurs: "[a]nytime that Jona has financially supported

[charitable] projects, he has asked for anonymity. This is something that he was taught by his

parents and grandparents." App. Ex. 27, S. Weil Ltr. at 2. Rachel sums it up best: "he is innately

a very good person with a very big heart, probably the biggest heart of anyone I know. He would

and does do anything in his power, and even beyond his power, to help others, regardless of

whether it's a family member, friend or total stranger." App. Ex. 21, Rachel Rechnitz Ltr. at 2.

        Many of the letters in support attest to Jona and Rachel's remarkable practice of opening

up their home to the lonely and friendless for the weekly Sabbath meal, and on holidays. Jona's

brother, Jared, writes that Jona and Rachel's weekly Sabbath table "was filled with guests who may

not have been invited out, were forgotten about, or were alone," including "widows, orphans,

divorcees, people new to the community, foreigners, and just people who were in need." App. Ex.

18, Jared Rechnitz Ltr. at 2. Mariam and Shea Schwebel, neighbors of the Rechnitz family on the


                                                9
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 12 of 43




Upper West Side, echo this sentiment, writing that "lonely people including many who had moved

to New York from Jona's hometown in Los Angeles, found a home in the Rechnitz's," where they

could enjoy "a homemade meal for the Sabbath." App. Ex. 26, M. and S. Schwebel Ltr. at 1. One

such repeat guest was the son of Moise Hendeles, a family friend from Los Angeles, who was

single and alone in New York. App. Ex. 9, M. Hendeles Ltr. at 1. Another was a man named Ari,

who was alone after having gone through a divorce. As Jona's brother-in-law Joshua Kahn writes,

Jona invited Ari in "simply because he knows that Ari does not otherwise have others who will do

so." App. Ex. 13, J. Kahn Ltr. at 1. Ari himself writes that Jona helped him out a lot in difficult

times, "by his open invitation to me, to spend every single Jewish holidays with him and his family,

just so I do not feel lonely." App. Ex. 8, A. Gross Ltr. at 3. Jona's father-in-law, David Kahn,

writes that Jona recently hosted a holiday meal at which the guests included a family with a nine-

year old daughter who had just completed chemotherapy. This family told David that Jona's and

Rachel's was "the only home they felt comfortable going to and being themselves." App. Ex. 10,

D. Kahn Letter at 1.

       Another common thread among the letters is Jona's remarkable history of emotional and

financial support for the sick and the grieving. Rabbi Lookstein, who knew Jona in Manhattan,

writes that "[w]hen friends of his have had medical issues, he has gone out of his way to find the

best doctors and sometimes he even goes to the doctor with them. When there is loss in a family,

he is one of those who will provide food for the family and try everything possible to make things

easier in their recovery from the loss." App. Ex. 16, H. Lookstein Ltr. at 2. Here are just a few

examples of such kindnesses:

              As Jona's mother Melanie writes, when his aunt was diagnosed with a terminal
               illness, Jona "took it upon himself to research alternate options in both the United
               States and abroad," and "[h]is tireless efforts led to a treatment plan that extended
               my sister's life." App. Ex. 20, M. Rechnitz Ltr. at 1.



                                                10
Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 13 of 43




    When Mariam and Shea Schwebel's infant grandchild became ill, Jona and Rachel
     supported the family emotionally during the long and terrible illness, "and were
     there for them when the baby eventually passed away, which is something even
     their longtime friends were not emotionally able to do during that very trying time."
     App. Ex. 26, M. and S. Schwebel Ltr. at 1-2.

    When Mariam Schwebel's father passed away shortly before Rosh Hashanah, Jona
     arranged for meals to be sent to the family for the holiday. Id. at 2.

    When Rachel's grandfather died, Jona arranged and paid for Fred Kahn (Rachel's
     brother) and his family of nine to fly from Israel to America so they could attend
     the funeral and observe Passover with the rest of the grieving family. App. Ex. 13,
     J. Kahn Ltr. at 1. Rachel's mother (Jona's mother-in-law) writes: "this was the
     greatest act of Chesed, kindness, sensitivity and generosity that anyone has ever
     done for me." App. Ex. 10, D. Kahn Ltr. at 1.

    When Fred and Adi Kahn's son (Jona's nephew) suffered severe burns as a toddler,
     Jona offered emotional support and arranged for food to be brought to the family.
     Fred and Adi write that Jona "knew exactly what we needed without me having to
     ask." App. Ex. 12, F. and A. Kahn Ltr. at 2.

    In 2014, Jona learned that the sister of his friend Brocha Chana Metzger had died
     suddenly, leaving her husband and six children. Jona immediately arranged for the
     devastated family to travel to Florida over the Passover holiday to help them take
     their mind off their tragedy, even though he "barely knew" the family. Ms. Metzger
     writes that Jona's "incredible kindness was beyond anything we had seen." App.
     Ex. 17, B. Metzger Ltr. at 1.

    David Alvarez, who was the doorman of the apartment building where Jona lived,
     was surprised and touched when Jona was one of the handful of people who
     attended Alvarez's mother's funeral in 2016. App. Ex. 2, D. Alvarez Ltr. at 1.

    Joshua Goldman, who runs a transportation company in Los Angeles, and used to
     arrange rides for the Rechnitz family when they would visit from New York, writes
     that Jona offered financial and emotional support to him and his wife in caring for
     their special-needs child, and also over the last two years, as Joshua's wife has
     undergone multiple surgeries. Joshua writes that Jona "is truly a sincere and caring
     person that does tremendous kindness and compassion with joy and gladness. . . .
     [he] is one of a kind as far as helping and caring for his fellow human being." App.
     Ex. 7, J. Goldman Ltr. at 1.

    Alejandro Cadena and his wife were casual acquaintances of Jona and Rachel.
     When Alejandro's father-in-law suffered clinical brain death in Los Angeles in
     early 2019, hospital staff told Alejandro and his wife that life support would have
     to be disconnected, contrary to Jewish law. App. Ex. 4, A. Cadena Ltr. at 1. Mutual
     friends suggested that Alejandro and his wife call Jona. When he got the call, Jona
     dropped his own affairs and spent days at the hospital with the Cadena family,


                                      11
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 14 of 43




               helping them in their effort to keep Alejandro's father-in-law alive. When he died
               naturally soon thereafter, Jona arranged for the elderly grandfather to fly from Israel
               to attend the funeral, even helping with a visa application and a companion ticket
               for a caregiver. Alejandro writes that Jona was an "angel" and a "true hero." Id. at
               2. Perhaps more importantly, Jona (by his generosity and care) was served as a
               positive example of observant Judaism for secular members of Alejandro's family,
               bringing them closer together. Id. at 3.

        Jona also has helped friends, and friends of friends, who have fallen on hard times. Rabbi

Burg, who came to know Jona through Jona's involvement in the Simon Wiesenthal Center, writes

that "Jona's office [in Manhattan] became the stop for anyone that was in distress and required

charity. It was as if he did not know how to say no when someone was in in need." App. Ex. 3,

S. Burg Ltr. at 1. Rabbi Weil shares the same sentiment, writing that he and Jona have "discussed

and worked on finding employment for a number of individuals who were in economic dire

straits." App. Ex. 27, S. Weil Ltr. at 2. One beneficiary of Jona's generosity was the son of Martin

Klein, a friend of Jona's. When Martin's son was unable to find work, Jona stepped in and offered

him a job in his own office. Martin writes that his son "was happy for the first time in many years."

App. Ex. 14, M. Klein Ltr. at 1.

        Another beneficiary was Rabbi Danny Rotenberg, who had taught Jona as a boy, and who

later supervised the teenage Jona as a camp counselor. When Rabbi Rotenberg moved to New

York to seek better care for his special-needs son in a Jewish environment, Jona helped connect

him to schools. But, in New York, Rabbi Rotenberg was unable to find work as a teacher. He

writes: "I cannot relate to you the feeling of working my entire life and now left with no options."

When Jona learned of Rabbi Rotenberg's difficulty, he decided, "without a moment's thought" to

hire Rabbi Rotenberg himself, to enable him to support his family. App. Ex. 25, D. Rotenberg Ltr.

at 2.




                                                 12
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 15 of 43




        Jona also helped out his doorman David Alvarez, paying a large bill on Alvarez's behalf

and refusing to accept anything in exchange, and later helping Alvarez secure legal advice to avoid

being evicted. App. Ex. 2, D. Alvarez Ltr. at 1-2.

        Notably, Jona also took it upon himself to offer emotional support to Alisa Adler, who had

been criminally charged in the District of New Jersey for perpetrating a fraud. See generally

United States v. Adler, No. 17 Cr. 510 (CCC). As Ms. Adler writes, "at the time, Jona made

himself tremendously accessible to hear me out and help me see things that I could not see. Jona

was immensely influential in making the decisions I needed to in order to move myself forward

and accept responsibility." App. Ex. 1, A. Adler Ltr. at 1. Ms. Adler ultimately pleaded guilty

and was sentenced to a term of imprisonment. She credits Jona with helping her make the decision

to "become accountable for my actions," and also notes that he helped her pay for her legal fees

and rallied friends to help her make restitution to her victims. Id. at 1-2. Her Rabbi, Mordechai

Rindenow, has also written about Jona's assistance to Ms. Adler, writing that he "was very

impressed with Jona's willingness to assist my client in a process to fully come to terms with the

realities of my client's participation in the crime that was committed." App. Ex. 24, M. Rindenow

Ltr. at 1.

        Jona has also given generously, both financially, and of his time, to philanthropic causes.

Rabbi Lookstein writes that Jona was "extremely generous with his funds and his time to provide

relief to those who suffered from [Hurricane Sandy]." App. Ex. 16, H. Lookstein Ltr. at 2; App.

Ex. 20, M. Rechnitz Ltr. at 1. Jona also has partnered with others to raise money for poor families

on the west side of Manhattan for Rosh Hashanah and Passover. App. Ex. 16, H. Lookstein Ltr.

at 2. Mariam and Shea Schwebel, Jona's former neighbors, add that Jona also convinced others to

donate to the holiday food fund as well. App. Ex. 26, M. and S. Schwebel Ltr. at 1. Finally, Jona's




                                                13
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 16 of 43




friend Brocha Chana Metzger writes that, for many years, month after month, Jona paid for a

private car service to facilitate distribution of food to the needy of New York, through the Chabad

Relief Project. Jona "did this quietly and without fanfare," and apart from the Chabad staff and

the car service, "no one knew who the benefactor was." App. Ex. 17, B. Metzger Ltr. at 1.

        Last, perhaps Jona's most meaningful and extraordinary act of private charity has been his

and Rachel's decision to essentially adopt a young man from a broken home. This was Abraham

("Avi") Levy, who had lost contact with his parents and moved into the dormitory at the Yeshiva

University High School for Boys when Jona met him, by chance, at a restaurant near Yeshiva

University, where Avi was trying to find something to eat. This coincidental meeting became life-

changing for both men. As Avi writes, Jona "saved my life." App. Ex. 15, A. Levy Ltr. at 1. Over

the next few years–as Avi studied abroad in Israel, then went to college, and began to look for

work–Jona and Rachel have been his benefactors, paying whatever he needed without hesitation,

inviting him in to celebrate the holidays with them, and treating him "like part of the family."

Now, Avi supports himself, and credits his present success to Jona having served as his "guardian

angel." Jona's brother-in-law Joshua Kahn writes that "Jona does not discuss what he does for Avi

or why, but simply includes him as if Avi was his brother." App. Ex. 13, J. Kahn Ltr. at 1. Indeed,

Jona's charity towards Avi has been so private that even his sister-in-law, Adi Kahn, a social

worker who met Avi's estranged family through her work, did not know that Jona was Avi's

benefactor until a year after coming into contact with the family. See App. Ex. 12, F. and A. Kahn

Ltr. at 2.

        These are just a few examples of Jona's private charity and selflessness. During a time

when Jona had plenty of money, he was unstinting in giving largely to anyone who seemed to need

help, and with no expectation of public recognition or accolades of any kind. These acts of charity




                                                14
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 17 of 43




pre-date the unmasking of Jona's criminal conduct by years. They are not belated attempts to

manufacture a record of charity to build a record for leniency; they attest to a fundamental

generosity in Jona's character. Now, even though (as his father Robert writes) Jona's lifestyle is

"much more humble" than it used to be, "[h]e is still a friend that anyone can lean on." App. Ex.

22, Robert Rechnitz Ltr. at 1.

II.      Sentencing Guidelines

         Probation calculates a Guidelines range of 78-97 months (Offense Level 28; Criminal

History Category I). See PSR ¶¶ 58-81. Probation reaches this result, in part, by calculating the

offense level for the honest services bribery of public officials using a loss figure of $400,339.50,

reflecting $125,339.50 in bribes paid to NYPD officers and, notably, $275,000 in payments to

political figures. Id. ¶47. The inclusion of both categories of bribes results in a 12-level increase

in the offense level pursuant to §§ 2C1.1(b)(2) and 2B1.1(b)(1)(G). Id. ¶ 62. We concur with this

calculation as a technical matter under the Guidelines.3

         Probation recommends a sentence of 36 months, recognizing that the Guidelines range in

this case is greater than necessary to accomplish the objectives of sentencing. Id. at p. 32.

Critically, Probation explicitly does not take into account the substantial assistance provided by

Jona or the Government's 5K1.1 Motion. Id.


3
  We submit, however, that the inclusion of the $275,000 in payments to political figures in Jona's guideline calculation
results in inequity. Jona and Jeremy Reichberg both were involved in the political bribery scheme (as were the public
officials), and Jona testified about it during the Reichberg trial. See App. Ex. 49, Reichberg Tr. at 2580:5-19 ($100,000
for the Bill de Blasio mayoral campaign); id. at 2587:9-2590:14 ($50,000 to the Campaign For One New York and
$102,000 for the New York Senate Democrats campaign); id. at 2610:17-2611:12 ($15,000 to Robert Astorino's
reelection campaign); id. at 2614:20-2615:14 (Rolex watch for Astorino). Yet, through no fault of Jona's, none of the
political figures were criminally charged. See 5K1.1 Motion at 31-32. And Reichberg, whom both the Government
and Probation agree was the more culpable member of the conspiracy (See PSR ¶ 49 and p. 31), was sentenced based
on a total loss amount that omitted the political contributions, including only the payments and gifts to the NYPD.
See App. Ex. 49, Sentencing Transcript dated May 13, 2019, United States v. Reichberg, No. 16 Cr. 468 (GHW) at
25:4. As a result, the total loss amount for purposes of Reichberg's guideline range was less than $150,000 and thus
4 levels lower on the Guidelines under § 2B1.1(b)(1)(E) than the portion of Jona's guidelines attributable to the bribery
scheme.



                                                          15
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 18 of 43




III.   § 5K1.1 Factors

       Based on Jona's extraordinary cooperation, the Government has moved for a downward

departure pursuant to § 5K1.1. By any reasonable measure, Jona's substantial assistance is

exceptional in virtually every respect. Jona's information and testimony has been uniquely

valuable, and Jona has endured, without complaint, a heavy burden in fulfilling his obligations,

suffering ostracism, intimidation, and public scorn. Based on an application of the facts relating

to Jona's substantial assistance to these § 5K1.1 factors, as well as to the factors in 18 U.S.C. §

3553(a) (discussed in Point IV, infra), we submit that the Court should impose a non-custodial

sentence of time served.

       A.      The Significance and Usefulness Of Jona's Cooperation

       As noted in the Preliminary Statement, the Government acknowledges Jona as "without

exaggeration, one of the single most important and prolific white collar cooperating witnesses in

the recent history of the Southern District of New York." 5K1.1 Motion at 1. The Government

further notes that "his assistance fueled a one-man boom in significant and successful

investigations and prosecutions." Id. at 36. Jona's assistance encompassed seven different areas

of criminal conduct:

              Jona and Murray Huberfeld's payment of a kickback to Norman Seabrook to induce
               him to cause COBA to invest in Platinum Partners;

              Jona and Jeremy Reichberg's bribery of senior NYPD officers, including James
               Grant and Michael Harrington, in exchange for favors and special treatment;

              Jona's contributions (including straw donations) to the Bill de Blasio campaign, and
               to causes championed by de Blasio, in the expectation of special treatment for
               himself and Reichberg;

              Jona's donations to Robert Astorino's reelection campaign and part payment for a
               Rolex watch, in exchange for Jona's and Reichberg's appointments as chaplains in
               the Westchester County Police Department;




                                                16
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 19 of 43




              Jona's loans to, and brokering of loan transactions with, Hamlet Peralta to fund what
               Rechnitz thought was a wholesale liquor business but which was, in fact, a Ponzi
               scheme;

              Jona's brokering of loans to Jason Nissen to fund what Rechnitz thought was a
               wholesale ticket-selling business but which was, in fact a Ponzi scheme;

              Jona's knowledge of corruption in the NYPD handgun licensing division.

See generally id. at 23-26.

       Jona's cooperation on these seven subjects bore fruit, in the form of numerous convictions

and pleas of guilty. As summarized by the Government (id.), Jona's cooperation was a factor in

fourteen convictions and pleas of guilty, plus one consensual forfeiture:

  #          Name                    Description             Index #      Outcome      Sentence
 1    Murray Huberfeld        Hedge Fund Partner            16-Cr-467       Plea        30 mos.
 2    Norman Seabrook         President of COBA             16-Cr-467    Convicted      58 mos.
 3    Jeremy Reichberg        Expediter                     16-Cr-468    Convicted      48 mos.
 4    Michael Harrington      NYPD Chief                    16-Cr-468       Plea            -
 5    Hamlet Peralta          Ponzi schemer                 16-Cr-354       Plea        60 mos.
 6    Jason Nissen            Ponzi schemer                 17-Cr-477       Plea        27 mos.
 7    David Villanueva        NYPD Sergeant                 16-Cr-342    Cooperated      4 mos.
 8    "Shaya" Lichtenstein    Expediter                     16-Cr-342       Plea        32 mos.
 9    Richard Ochetal         NYPD Officer                  16-Cr-342    Cooperated   Time Served
 10   John Chambers           Attorney                      17-Cr-396       Plea        366 days
 11   Paul Dean               Participant in gun bribery    17-Cr-398       Plea        18 mos.
 12   Robert Espinel          Participant in gun bribery    17-Cr-398       Plea        366 days
 13   Gaetano Valastro        Expediter                     17-Cr-398       Plea        Pending
 14   Frank Soohoo            Expediter                     16-Cr-342       Plea      Time Served
 15   Robert Astorino         Westchester Cty. Exec.       19-Misc-283     Stip.      Forfeit Rolex



       In addition to these convictions and the forfeiture, Jona's public testimony concerning

public corruption has been useful in and of itself. As detailed in the PSR, Jona provided

information to the Government, and testified, about having provided gifts and other benefits to

senior officers in the NYPD, including Philip Banks (Chief of Department), James Grant

(Commanding Officer of 19th Precinct–Upper East Side), David Colon (Chief of Community



                                                  17
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 20 of 43




Affairs), Stephen McAllister (NYPD Inspector, and later head of Floral Park Police Department),

Michael Milici (NYPD Detective), Andrew Capul, Eddie Gardner, James McCarthy, and Eric

Rodriguez (NYPD officers). Many of these officers were administratively disciplined prior to

Jona's plea of guilty and cooperation, but Jona's testimony exposed their corruption to the public

and, as the Government states, was "ultimately beneficial to the cause of making the next would-

be NYPD bribe taker or bribe giver think twice." 5K1.1 Motion at 31.

        The same is true of Jona's testimony concerning his political donations. Jona testified about

how he had bundled "straw" donations for Bill de Blasio's mayoral campaign, and had made

explicit to de Blasio's lead fundraiser, Ross Offinger, that he and Jeremy Reichberg expected

special treatment from the city in exchange for their contributions. While no charges resulted from

Jona's information concerning political corruption, this public testimony concerning cash-for-

favors from City Hall should have a valuable deterrent effect.

        B.       The Truthfulness, Completeness, and Reliability of Jona's Information And
                 Testimony

        Once his cooperation began, Jona was "at all times forthright about his crimes and those of

others," and over "literally weeks of cross-examination . . . he was never revealed to have told the

Government anything but the truth." 5K1.1 Motion at 43. His information was true, complete,

reliable, and useful to the Government. Two separate juries–the jury in the second Seabrook trial

and the jury in the Reichberg-Grant trial–credited Jona's information enough to convict Seabrook

and Reichberg. And the threat of Jona's testimony was sufficiently compelling to convince

Huberfeld to acknowledge his misconduct and plead guilty after the first trial, and for Officer

Harrington to plead guilty prior to trial.4


4
 While Officer Grant was acquitted, as the Government indicates, "the trial outcome should not be held against
Rechnitz in any way," in part because Rechnitz was closer to Reichberg than he was to Grant. 5K1.1 Motion at 30.



                                                      18
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 21 of 43




       And, unlike Todd Howe, whom the Government cites as the recent cooperator most

comparable to Jona, his cooperation was unblemished by any misconduct of any kind. Cf. id. at

6-7 (describing Howe's remand after making suspect challenges to credit card charges).

       C.      The Nature and Extent of Jona's Assistance

       Jona proffered to the Government about each of the seven subjects listed above, and was

the key Government witness in three trials (the trial of Seabrook and Huberfeld in October and

November 2017; the retrial of Seabrook in August 2018; and the trial of Grant and Reichberg in

November and December 2018).            By every possible metric, Jona's cooperation was an

extraordinary endurance challenge.

       As the Government explains, Jona met or spoke with the Government on eighty occasions

over the two-and-a-half year period between May 2016 and the end of 2018. 5K1.1 Motion at 36-

37. Cooley's records reveal that these eighty sessions took a total of more than four hundred hours

of time: an average of five hours per meeting. These sessions included substantive proffers as well

as prep sessions in advance of Jona's testimony in the three trials.

       In addition to these eighty meetings, Jona spent nineteen days testifying: six days in the

first trial of Seabrook and Huberfeld, three days in the second Seabrook trial, and ten days in the

Grant and Reichberg trial. According to Cooley's records, these nineteen trial days represented

another roughly one hundred and fifty hours–an average of almost eight hours each trial day. In

the first trial, Jona spent four days being cross-examined by two seasoned members of the defense

bar: Henry Mazurek (on behalf of Murray Huberfeld) and Paul Schectman (on behalf of Norman

Seabrook). See 5K1.1 Motion at 38. In the second trial, Mr. Schectman crossed Jona again. And

in the third trial, two other defense lawyers took a marathon cross-examination of Jona. Jeremy

Reichberg's counsel, Susan Necheles, crossed Jona for eight days. Id. Officer Grant's attorney,




                                                 19
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 22 of 43




John Meringolo, also took a turn cross-examining Jona. As the Government highlights, Jona was

"publicly mocked, harangued, and called names for days on end." Id.

       Combining the eighty days of proffers and prep sessions, and the nineteen days of

testimony, Jona spent approximately 100 days out of the roughly two and a half years between

May 9, 2016, and December 31, 2018, carrying out his responsibilities as a cooperator: more than

one day out of ten.

       The raw time that Jona spent with the Government and testifying is only part of the story.

To escape shunning and harassment that he received in New York as a result of his outing as a

cooperating witness, Jona moved to Los Angeles in June 2017. See Point III.D., infra. This move

occurred just as the Government was beginning to prepare for the first trial, meaningfully

increasing the burden of his cooperation. The majority of Jona's meetings with the Government,

and all of his days testifying, occurred thereafter. As the Government explains, Jona often took

the red-eye from Los Angeles in order to participate in witness prep sessions in person in New

York, never complaining about the burden or expense, and never seeking reimbursement. See

5K1.1 Motion at 37. It is not just Jona who suffered from the grueling burden of trial: Rachel

writes that it took "quite a toll" on her and the children to have Jona away, sometimes for weeks

at a time. App. Ex. 21, Rachel Rechnitz Ltr. at 1.

       Each of Jona's meetings and trial days in New York represented a day when he could not

pursue a new career in Los Angeles, or care for his family. Essentially, for the fifteen months of

trial prep and trial time from summer 2017 until December 2018, Jona served as an unpaid

employee of the Government. He returned to New York on demand, focusing solely on his primary




                                               20
            Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 23 of 43




responsibility of serving truthfully and honestly as a cooperating witness, and bore this burden

stoically.5

           Jona also provided meaningful corroborating documentation and other evidence to the

Government when available. This included dozens of incriminating pictures and video clips of

Jona, co-conspirators, and persons of interest, tens of thousands of emails, and Jona's cellular

phone. 5K1.1 Motion at 43-44.

           D.       Injuries Jona Suffered Resulting From His Assistance

           Before Jona pleaded guilty, he understood that by admitting to criminal conduct and

cooperating with the Government, he would likely face alienation from his community. But

neither he nor counsel ever imagined the extent of the ostracism, intimidation, and the public scorn

which ensued. The Government recognizes that Jona's significant work as a cooperator occurred

"amidst the collapse of the life he had known." 5K1.1 Motion at 42.

                    1.       Notoriety

           The Government notes that Jona was front-page news in the New York City tabloid press

during his criminal testimony. 5K1.1 Motion at 38-39. This is true, but not complete; news

coverage about Jona has been constant, not just during his testimony. From the time that the media

first learned Jona's name in spring 2016, until the present, Jona has appeared more than six hundred

and fifty times in prominent newspapers. While interest spiked during the first reporting of the

investigation and during each of the three trials, a baseline level of interest meant that in almost

every single month, Jona was mentioned at least once or twice in major publications. Indeed, over

the past two and a half years, articles reporting on Jona have appeared in major newspapers on two

hundred and fifty separate days–more than eight months of coverage.


5
    The full burden of cooperation must account for the additional time spent in transit and exhausted from the redeye.



                                                           21
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 24 of 43




        The remarkable and persistent press interest in Jona is not just a consequence of his

decision to commit newsworthy crimes. If Jona had taken a plea of guilty without an agreement

to cooperate, the details of many of his crimes would never have been made public. He would

have been quickly sentenced and would have disappeared from the headlines (as did many of the

police officers who quietly retired or proclaimed their innocence in the media). Instead, Jona chose

to cooperate. As a result, as early as June 9, 2016, when Huberfeld and Seabrook were arrested

based on criminal complaints which themselves were based in large part on Jona's detailed

narrative of their criminal scheme, reporters immediately deduced that Jona was a cooperating

witness. From then until the present, news articles have been able to report the crimes of Jona,

Huberfeld, Seabrook, Reichberg, and the police officers in such detail only because of Jona's

cooperation. Jona's cooperation thus has been a churning engine of headlines for the last two and

a half years.

        The New York Post, in particular, has focused on Jona, writing about him more than two

hundred times, and repeatedly denigrating Jona's decision to cooperate by labelling him a "rat" and

a "snitch"–most recently doing so the day the Government filed its 5K1.1 Motion. See App. Ex.

29, Kaja Whitehouse, NYPD Briber Rats on Partner, N.Y. POST, Mar. 31, 2017, at 10; App. Ex.

30, Kaja Whitehouse, Feds Push On With Blas-Pal Corruption Probe, N.Y. POST, Apr. 1, 2017,

at 6 (calling Jona a "real-estate-investor turned-government-snitch"); App. Ex. 31, Kaja

Whitehouse, 'Cop-Bribe' Figure 'Fesses to Ponzi, N.Y. POST, May 12, 2017, at 22 (calling Jona

"[Peralta's] former partner-turned-rat"); App. Ex. 32, Kaja Whitehouse, De Blas' Felon Friend A

Mall Rat, N.Y. POST, May 27, 2017 at 6 (same); App. Ex. 40, Stephanie Pagones and Bruce

Golding, Banks' Statement – Scandal Cop Denies Bribes, N.Y. POST, Jan. 1, 2019, at 8 (reporting

Banks's assertion that "Rechnitz failed in his first attempt to become a government snitch"); App.




                                                22
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 25 of 43




Ex. 42, Emily Saul, DeB Rat Donor's Leniency Bid, N.Y. POST, Oct. 17, 2019, at 4 ("He's the Big

Apple's best rat"); see also App. Ex. 43, Stephen Rex Brown, A Good, Dirty Rat, DAILY NEWS,

Oct. 17, 2019, at 18.

       The Post also has run articles about events of Jona's life which are not, in themselves,

newsworthy. Every incident, often crediting anonymous tips, further vilified Jona:

              In November 2016, the Post reported that Jona had attended a baseball game,
               writing that Jona's "good fortune left some cops fuming." App. Ex. 28, Shawn
               Cohen and Larry Celona, Bribe Cad at Series, N.Y. POST, Nov. 1, 2016, at 22.

              In July, 2017, the Post reported that Jona had "high-tailed it out of New York" and
               "headed back to his native California." App. Ex. 33, Kaja Whitehouse, NYPD
               Briber Ditches NYC, N.Y. POST, July 10, 2017, at 15.

              In October 2017, the Post reported that members of Jona's synagogue in Los
               Angeles had been angered by a donation Jona had made. The article characterized
               Jona as a "crooked supporter of Mayor de Blasio" and a "disgraced real-estate
               developer." App. Ex. 34, Kaja Whitehouse, Blas Bribe Pal Angers LA Congregants
               Shul'd be a$hamed, N.Y. POST, Oct. 4, 2017, at 21.

              In a lengthy article from the same time period, the Post reported on Jona and
               Rachel's social media posts dating back to 2012. The article quoted Rachel's
               Facebook posts, reported about Jona's father, and described Jona's real estate work
               from years earlier. App. Ex. 37, Melissa Klein, Jona Bought Key to the City: Blas
               Donor Conquered Gotham With His Wallet, N.Y. POST, Oct. 29, 2017, at 4.

              In January 2018, the Post reported that Jona had unsuccessfully attempted to broker
               a meeting between Mayor de Blasio and Prime Minister Benjamin Netanyahu of
               Israel in September 2014. The Post quoted a mayoral spokesman for the statement
               that "like many other things involving this individual, the possibility of it appears
               to have been a figment of his imagination." App. Ex. 38, Graham Rayman and
               Jillian Jorgensen, Blas-Bibi Meet Got Rech'd – Epic Fail By Dirty Donor Jona,
               N.Y. POST, Jan. 4, 2018, at 16.

              Finally, in February 2019, the Post reported that Jona had made a routine travel
               request to the Court, as required under his bail conditions. Ap. Ex. 41, Priscilla
               DeGregory, Rechnitz Travel Plea, N.Y. POST, Feb. 14, 2019, at 9.




                                                23
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 26 of 43




        The effect of all this press coverage has been to destroy Jona's reputation in New York City

much more completely than would have been possible had he taken a quiet plea of guilty and then

dropped out of the news cycle.6

                 2.       Ostracism

        A second consequence of Jona's cooperation has been his expulsion from his Upper West

Side community, and to a lesser extent, from his community in Los Angeles. See PSR ¶¶ 57,

100. A major component of the disapproval of the community stems from Jona's decision to

cooperate with the secular Government against "fellow Jews." App. Ex. 9, M. Hendeles Ltr. at 2.

Jona had many mutual friends with Murray Huberfeld, against whom he testified, and many of

them sided with Huberfeld, lobbying others in the community to ostracize him from public life.

Rabbi Steven Burg, Jona's friend from New York, writes that "Jona has faced tremendous

communal pressure regarding his decision to testify." App. Ex. 3, S. Burg Letter at 2. Jona's

brother Jared sums it up: "[t]he past few years have been a personal hell for Jona, and he has paid

the price for his actions tenfold." App. Ex. 18, Jared Rechnitz Ltr. at 2.

        The Upper West Side was where Jona lived since moving to New York City, and where he

hoped to raise his own children. That hope is gone now. Mariam and Shea Schwebel write that,

in the synagogue, "Jona was forbidden from being called up to the Torah and was asked to step

down from organizations he had helped build and support. He went from being the most sought

after guest to being literally shunned and even yelled at by acquaintances." App. Ex. 26, M. and

S. Schwebel Ltr. at 3. Jona was also harassed and intimidated in his daily life in Manhattan: "If



6
  The investigatory work that went into the writing of these articles also took its toll on Jona, his family, and his
friends. The reporters "made calls to my friends, my family, and waited outside my home for me to walk outside."
App. Ex. 19, Jona Rechnitz Ltr. at 2. Rachel writes that the publicity in the Post and "having reporters outside the
building" was one of the factors that led her to fear for her children's safety in New York. App. Ex. 21, Rachel
Rechnitz Ltr. at 1.



                                                        24
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 27 of 43




he dared enter a restaurant to order dinner, pictures quickly circulated of him, demeaning him as

if he had no right to live." App. Ex. 18, Jared Rechnitz Ltr. at 2. Jona "could not go anywhere

without receiving a dirty look or a malicious comment." Id. at 2. Rabbi Burg writes about one

such example he experienced: less than a year ago, someone confronted Rabbi Burg and

reproached him after seeing him eat in a restaurant with Jona. App. Ex. 3, S. Burg Ltr. at 2. Alisa

Adler, the woman whom Jona counseled as she confronted her own criminal charges, learned about

Jona through gossip on the Upper West Side even before she met him in person. She recalls the

intensity of the hate for him as prompting her to leave a social gathering on one occasion because

"it was so painful to hear someone else speak recklessly without abandon about someone they

supposedly were friendly with." App. Ex. 1, A. Adler Ltr. at 2.

       Prior to the news breaking about Jona's criminal trouble, Jona and his wife had been active

parents in their children's school. Jona had been on the board of directors, and his wife had been

president of the PTA. After the news broke, community pressure resulted in both of them resigning

their posts to avoid embarrassing the organization. Jona writes that he "cannot stress the amount

of pain and suffering that we received during this time. Unimaginable pain." App. Ex. 19, Jona

Rechnitz Ltr. at 2.

       In June 2017, Jona and Rachel resolved to move to Los Angeles permanently to escape the

hateful treatment they were receiving in Manhattan. Id. Rachel writes that this was necessary to

protect their children and spare them from continuing to live in a hurtful environment. App. Ex.

21, Rachel Rechnitz Ltr. at 1. But "[e]ven once he moved to Los Angeles, the attacks did not

stop." App. Ex. 18, Jared Rechnitz Ltr. at 3. The harassment began when they found a house to

rent. Their landlord, Joseph Englanoff, writes that, within days of meeting Jona, he was receiving

calls from prominent individuals in the community asking in strong terms that he "shun" Jona,




                                                25
         Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 28 of 43




saying "'don't you dare rent to him . . . you realize he cooperated.'" App. Ex. 6, J. Englanoff Ltr.

at 1. Others in Los Angeles confronted Jona and Rachel directly in public, aggressively taking

photos and videos of them "to shame him and Rachel for being out in any way." App. Ex. 18,

Jared Rechnitz Ltr. at 3. Joshua Goldman, who runs a transportation company in Los Angeles,

writes that Jona "has also gone through much suffering at the hands of certain members of the

Jewish Community in Los Angeles who have ridiculed him and vindictively punished him

unnecessarily and added insult and injury to him over and above the shame he has endured." App.

Ex. 7, J. Goldman Ltr. at 2.7

        Perhaps the most distressing incident of harassment occurred in October 2017, in the

synagogue Jona and his family have attended in Los Angeles for three generations. App. Ex. 18,

Jared Rechnitz Ltr. at 3. This was mere weeks before the trial of Murray Huberfeld was to

commence. For the Yom Kippur service, Jona donated anonymously to buy an honor for his father.

Id. "One member of the congregation made it his business to figure out who had purchased the

honor, and then proceeded to leave services in the middle, subsequently going to a different

synagogue to spread the word of Jona's donation to purchase the honor." Id. at 4. Soon thereafter,

the Post reported the incident. Id.; see Kaja Whitehouse, Blas Bribe Pal Angers LA Congregants

Shul'd be a$hamed, N.Y. POST, Oct. 4, 2017, at 21 (quoting an anonymous source as saying "I

think that [Jona's] ruined so many peoples' lives and he's sitting here just trying to pretend that

nothing is wrong"). As family friend Moise Hendeles writes, the Post article "caused much

embarrassment to our synagogue's reputation and to its members." Mr. Hendeles believes that the




7 The shaming of Jona has also extended to the digital world. Avi Levy, the boy from a broken home whom Jona has
supported for years, writes that "[p]eople who know he has helped me have said nasty things to me about him,"
including on Twitter. App. Ex. 15, A. Levy Letter at 3. And a prominent blog (lostmessiahdotcom.wordpress.com)
has written dozens of posts critical of Jona over the years since his decision to testify became public.



                                                      26
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 29 of 43




tipper called the Post "because he was upset that Jona was willing to testify against a fellow Jew."

App. Ex. 9, M. Hendeles Ltr. at 2.

       The disruption in the synagogue and tip to the Post was part of a campaign to harass Jona

in the lead up to his anticipated testimony in the trial of Murray Huberfeld. Other troubling

incidents of intimidation occurred both before and after his testimony. Jona writes that there were

"threats and private investigators after me," as well as "[t]hreatening voice messages, windows

smashed at home, windows smashed in my car several times and my parents cars on the same day

at their home, [and] people following me and sitting outside of my home in Los Angeles for periods

of time." App. Ex. 19, Jona Rechnitz Ltr. at 1. At the time, Jona suspected that these incidents of

harassment were instigated by supporters of Murray Huberfeld, and were intended to deter him

from testifying at the upcoming trial; accordingly, Jona reported the incidents to the FBI. The

Government has now confirmed that Jona's suspicion was correct: the FBI verified, among other

things, that the vehicle that had shadowed Jona's residence was owned by persons with connections

to Huberfeld. See 5K1.1 Motion at 41.

       Jona's whole family and social circle have felt the effects of this ostracism and intimidation.

Rachel "has been shunned by many former friends, his kids have been looked down upon, and

many venomous remarks have been spat at [Jona's] parents." App. Ex. 18, Jared Rechnitz Ltr. at

2. Rachel herself writes that "[t]here are so many people that I have to avoid or feel uncomfortable

with, having them talk behind my back." App. Ex. 21, Rachel Rechnitz Ltr. at 1. Jared still lives

in New York, and has been affected "terribly." App. Ex. 18, Jared Rechnitz Ltr. at 2. He has had

difficulty dating, as "people were very quick to approach whoever I was dating at the time, or her

parents, and let them know what a horrible person my brother is, or that they should stay away

from my family." Id. Jared writes, "[a]s difficult as this has been for me, it has been worse for me




                                                 27
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 30 of 43




to see the tremendous burden of guilt Jona feels for having brought this upon us. So much so, that

I have kept many of these instances from him to this day." Id.

               3.     Intimidation in the Courtroom

       During Jona's testimony in the October-November 2017 trial of Huberfeld, and during the

November-December 2018 trial of Reichberg, the courtrooms were packed with their supporters.

See 5K1.1 Motion at 39.

       Huberfeld's supporters were members of Jona's own social circle on the Upper West Side,

many of whom he recognized. During his testimony, they audibly reacted to his answers, requiring

Judge Carter to repeatedly admonish the gallery to quiet down. See App. Ex. 44, Transcript in

United States v. Seabrook, No. 16 Cr. 467 (ALC) ("Seabrook I Tr.") at 914:20-915:1; 1071:14-25;

1249:23-24; 1337:4-5; 1400:7-13; 1405:24-25; 1447:1-4. The audience's show of support for

Huberfeld was intended to intimidate Jona and make him reconsider his decision to cooperate. In

that respect, it failed. But Jona was nevertheless shaken.

       The audience was even more hostile during the Reichberg trial. Supporters packed the

courtroom, holding up signs depicting a Rabbi in an effort to intimidate Jona. See 5K1.1 Motion

at 39. Early in Jona's testimony, the Court agreed to allow Jona to take his breaks in the robing

room, after audience members made a point of crowding him and staring him down each time he

walked to the back of the courtroom. See 5K1.1 Motion at 39-40; App. Ex. 46, Reichberg Tr. at

2454:23-2455:19. At another point during his testimony, a member of the audience mouthed the

word "liar" to Jona repeatedly. Id. at 2715:9-2717:4. Most memorably, on November 27, 2018, a

member of the defense team for Officer Grant asserted that Jona was a "disgrace" as he walked

into the courtroom in the morning, prompting the Court to send the jury home for the day. See

generally id. at 2725:21-2726:17; 2736:19-22. The Court also, as in the Huberfeld trial, had to




                                                28
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 31 of 43




repeatedly admonish the gallery to keep quiet during Jona's testimony. See id. at 2983:16-17;

2994:2-9516; 4002:23-04:11; 4282:20-24.

       Ari Gross, a frequent guest of the Rechnitz family at their holiday celebrations, reports that

during the lead-up to the Huberfeld trial, friends of Huberfeld attempted to intimidate him into

testifying falsely that Jona had committed bank fraud in connection with a commercial lease in

Brooklyn, in order to discredit Jona. See App. Ex. 8, A. Gross Ltr. at 2. Ari also saw first-hand

how friends of Huberfeld and Reichberg spread the word in the community "that no one is allowed

to go to court to support Mr. Jona." Id. at 4. When Ari himself came to the courtroom, friends of

Reichberg "harassed [him] with great hostility," in front of the FBI agents. Id. Ari tried to get one

former friend of Jona's to come to court to support Jona, but he declined, saying that he was "too

scared from the community, and his kids won't be able to get married with community members."

Another former friend "stopped talking to me, and ignores my calls until this day, for the only

crime I committed, that I came to court to show support for Mr. Jona." Id.

       E.      The Timeliness of Jona's Assistance

       Jona's assistance came without being charged. As the Government itself acknowledges,

Jona's assistance saved substantial time and resources in advancing the grand jury investigation.

Thus, it was timely enough to result in the substantial number of prosecutions of other defendants

referenced above. See Point V.A, supra. Moreover, Jona did not wait for the Government to bring

charges against him; he voluntarily began proffering on his own. As a result, as the Government

acknowledges, his own charges "came pursuant to an already secured cooperation agreement."

5K1.1 Motion at 43. His cooperation could hardly have been more timely, meriting consideration

in the analysis of the § 5K1.1 factors, and also demonstrating Jona's genuine remorse and

acceptance of responsibility.




                                                 29
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 32 of 43




IV.    Sentencing Factors in 18 U.S.C. § 3553(a)

       Title 18, United States Code, Section 3553(a) establishes the factors the Court must

consider in imposing sentence. Ultimately, "the court shall impose a sentence sufficient, but not

greater than necessary, to comply with [these purposes]." 18 U.S.C. § 3553(a). Here, the Court

must balance the objectives of punishment and deterrence with that of promoting respect for the

law. We submit that only one sentence–a non-custodial sentence of time served–successfully

strikes the appropriate balance. Any sentence of imprisonment would be "greater than necessary"

to accomplish the statutory objectives.

       As noted above, Probation has recommended a sentence of 36 months of incarceration,

representing a variance of 42 months below the low end of the Guidelines range, even without

taking into consideration any of Jona's cooperation or the Government's 5K1.1 Motion. Once that

extraordinary level of substantial assistance and all of the circumstances around it are taken into

account, a non-custodial sentence of time served would fully reflect all of the considerations in §

3553(a). A sentence of imprisonment would, we submit, only undermine the objectives of §

3553(a), deterring individuals like Jona from accepting responsibility and cooperating, to the

ultimate harm of the justice system.

       There is no need for further deterrence. Jona writes that he feels shame for his crimes, that

it "eats me alive each and every day," and is "always on my mind for the past 4 years." App. Ex.

19, Jona Rechnitz Letter at 1. He goes on to write that "[a]s a supposed religious man, I have been

a disgrace to my religion." Id. at 2. He has learned that "doing the right thing isn't always the

easiest, but it is the only choice," and is resolved to continue doing the right thing for his family

and his community. Id. at 2, 4. He now reflects before acting, "to see if it is something my parents,

my family, and G-d would approve of." Id. at 2. Rachel, who has been at his side throughout,

writes that "I can see that my husband has become a much better, humble, more open and truthful


                                                 30
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 33 of 43




person," who is "much more involved as a father and as a husband," has "revamped his priorities,"

and has exhibited "dramatic changes" for the better since resolving to cooperate with the

Government. App. Ex. 21, Rachel Rechnitz Ltr. at 1. The Government also has witnessed Jona's

shame and remorse: "Rechnitz's expressions of regret and embarrassment that he lost his footing

on a moral level square with sentiments that he has expressed to us during his prep sessions, and

in a fashion that we credit." 5K1.1 Motion at 47.8

         Jona has also experienced more than sufficient punishment over the past several years of

cooperation with the Government. As a high-profile cooperating witness, Jona has been forced to

re-live, and re-tell, every incident of the offense (and every other embarrassing episode of his life),

over the eighty days of proffers with the Government, and the nineteen grueling days of trial,

thereby repeatedly experiencing a painful public repentance before the eyes of the packed

courtroom and the entire city, as reported in the press. Jona writes of the "disgusting feeling" he

had waking up each morning during his testimony in the trials, sometimes for a week and a half

straight. App. Ex. 19, Jona Rechnitz Ltr. at 2. Moreover, the decision to cooperate fundamentally

altered the story of his life in a way that a private and quiet plea of guilty never would have.

Formerly a fixture of the Upper West Side Jewish community, with leadership roles in his

children's school and his synagogue, he has now been forced to retreat to his hometown, living

close to his parents in Los Angeles, in fear of being accosted on the street by friends of the men he

cooperated against. And formerly unknown to the public, he is now known in New York as a "rat"




8
  Jona's repentance is also demonstrated by his renewed dedication to his family. Jona writes that the highlight of his
week "used to be sitting in the NYPD Headquarters like a big Macher," but today, "my highlight is walking to
Synagogue with my children every week, and I let them know it every time we walk." App. Ex 19, Jona Rechnitz Ltr.
at 3. Rachel also attests to Jona's renewed focus on the family, writing that Jona "has become a much better, humble,
more open and truthful person," and is now "much more involved as a father and as a husband." App. Ex. 21, Rachel
Rechnitz Ltr. at 1.



                                                         31
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 34 of 43




and a "snitch," whose every embarrassing episode has been reported in the tabloid press, no matter

how insignificant.

       Balanced against these punishments, a non-custodial sentence of time served

communicates and promotes respect for the law. Indeed, Jona's acceptance of responsibility and

full and complete cooperation is the ultimate expression of respect for the law. By contrast, a

sentence of imprisonment would undermine, not further, the objectives of sentencing. The

deterrence that would be conveyed from a sentence of imprisonment would not invoke fear in

those contemplating a criminal act; rather, it would discourage cooperation with the Government.

If such offenders see that even Jona's singular and extraordinary cooperation nonetheless results

in imprisonment, they will infer that the justice system is fundamentally unmoved by a defendant's

choice to affirmatively assist the Government in the prosecution of others. They will conclude

that cooperation was not worth it for Jona and likewise would not be for them. Such a message

would harm the Government in its investigation and prosecution of criminal activity, particularly

involving corruption and fraud. Future offenders in Jona's position will have received the message

that, rather than atone for their conduct by assisting the Government to the maximum extent they

are able, they should instead keep quiet, hold out, see what the Government is able to prove, and

ultimately find themselves at worst in a similar position as if they had cooperated. Depriving the

Government of the principal mechanism available to obtain insider cooperation–the prospect of a

substantially different and better outcome at the time of sentencing that reflects the extent of that

cooperation–will thwart the ends of justice and ultimately will allow future wrongdoers to escape

accountability.

       The Government notes the importance of fully crediting Jona's assistance, as only a non-

custodial sentence of time served would do, and the reality that this case is perhaps unique in the




                                                 32
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 35 of 43




significance of the message the Court can send. "This, too, is promoting respect for the law. This

is a message that will encourage rather than dissuade the next cooperating witness . . . . And,

crucially, it is a message that can only be sent in this case – in which Rechnitz's cooperation has

been highly visible, its fruits have been meaningful, and its caliber has been nothing short of

historic." 5K1.1 Motion at 49.

         It also is not solely Jona and future offenders who must receive a message from this Court's

sentence. Senior public officials and the community at large must also hear it, particularly here,

where, during the trials of Seabrook and Huberfeld, and Grant and Reichberg, the Mayor and his

representatives repeatedly denigrated Jona to the press, asserting that he was a liar whose testimony

should not be credited.9 This Court's sentence should reinforce the finality of the juries' verdicts,

which, in fact, vindicated Jona as a truthful witness. Similarly, Jona's abuse and ostracism at the

hands of the community–again not as a result of his offense but as a result of his cooperation with

the Government–demonstrates the need for the Court to use this sentence to deliver a message

encouraging cooperation and respect for the law.

         The risk of removing or diminishing the incentive for acceptance of responsibility and

cooperation is particularly acute in the context of the environments in which these crimes were

committed. With regard to matters of public corruption, particularly involving law enforcement

and union corruption, experience has taught us that a wall of silence hangs over and ultimately



9
  See, e.g., App. Ex. 35, Jillian Jorgensen, Zips Lips, Gives Press the Slip, DAILY NEWS, Oct. 28, 2017, at 5 (quoting
de Blasio spokesman as saying "If Jona Rechnitz says he bought the mayor, he is a liar. If he says he had unfettered
access, he is a liar. The only thing Jona Rechnitz can say honestly is that he is a failed fixer of grand delusion just
trying to save his own skin."); App. Ex. 36, William Neuman, De Blasio Calls Donor Who Said Money Bought Him
Access A "Liar", NEW YORK TIMES, Oct. 29, 2017 at A25 (quoting de Blasio as saying "You have heard a lot of tales
the last few days. . . . Jona Rechnitz has had his turn. Now it's my turn to tell you the truth. Jona Rechnitz is a liar
and a felon. It's as simple as that."); App. Ex. 39, Jillian Jorgensen and Greg B. Smith, Bill's Email Trash, DAILY
NEWS, Dec. 1, 2018 at 2 (quoting de Blasio as calling Jona "a very troubled person who has committed crimes and
has lied incessantly.").



                                                          33
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 36 of 43




shields these types of crimes from detection. Investigations too often falter in the face of this

silence, and the only reliable mechanism for breaking that wall is a cooperator with inside

information. That was the case with Jona, and, as long as cooperation is appropriately valued as

mitigation at the time of sentencing, it will continue to be the case. The alternative is to allow this

conduct to remain unpunished and, particularly in the context of public officials and law

enforcement most of all, corruption that goes unaddressed obliterates respect for the law and those

charged with enforcing it.

       The Court also must consider the need to avoid unwarranted disparities among similarly

situated defendants. In this instance, the unwarranted error would be to treat Jona as similarly

situated to defendants who did not agree to plead guilty at the earliest stages of an investigation

and who did not then provide the Government with years of cooperation in the form of a full,

complete and truthful accounting and extensive testimony. In considering the other defendants in

this case, the Court is presented with defendants who did none of those things. Indeed, the Court

finds only individuals who were held accountable precisely because Jona made the decision to

accept responsibility and assist the Government. The Government has provided examples of

cooperators in other cases who were more closely situated to Jona, such as Todd Howe and David

Villanueva. 5K1.1 Motion at 6-9. Yet, by the Government's own acknowledgement, the value of

Jona's cooperation far outstripped those individuals'. Id. Further, unlike Howe, Jona never

undermined his own credibility with post-offense conduct. Id. at 7. In the words of the

Government, Jona's cooperation was unblemished (Id.) and exemplary (Id. at 1). Todd Howe was

in custody prior to sentencing for approximately five months because he violated his cooperation

agreement and still received a sentence of time served. Id. at 7. David Villanueva, an NYPD

officer whose prosecution can be traced back to Jona's cooperation, also was distinct from Jona in




                                                  34
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 37 of 43




that he was a public official. Villanueva was sentenced to four months of imprisonment. Id. at 9.

A greater sentence for Jona in this case would produce an unwarranted disparity; indeed, those

sentences reflect the appropriateness of a non-custodial sentence of time served in this case.

         Finally, the Court, in imposing sentence, should take into account the need to provide

restitution to the victims of the offense. The appropriate and lawful amount of restitution in this

case is addressed further below, but any sentence of imprisonment not only would defeat Jona's

efforts to rebuild his life, it would prevent him from satisfying any restitution order imposed as

part of the sentence. To whatever extent this Court seeks to restore or repair the harm caused by

the crimes that have come before it, a sentence of imprisonment for Jona would undermine that

end.

V.       Restitution

         Probation has calculated the appropriate total amount of restitution as $1,206,000. See

PSR ¶¶ 53, 143. We agree with that calculation, which is based on a loss of $6,000 by the NYPD

and $1,200,000 by COBA.10 The COBA loss amount is based on management fees charged by

Platinum Partners. See id. ¶ 53.

         This Court has twice previously indicated that it may order restitution in this case in the

amount of $19,000,000 to COBA. See App. Ex. 48, Sentencing Transcript dated Feb. 12, 2019, in

United States v. Huberfeld, No. 17 Cr. 467 (AKH) at 63:5 ("I order restitution in the amount of

$19 million jointly and severally with Seabrook and with Rechnitz"); App. Ex. 47, Sentencing

Transcript dated Feb. 8, 2019, in United States v. Seabrook, 16 Cr. 467 (AKH) at 56:22-57:1 ("I

order restitution joint and severally with the other defendants involved in joint criminal activity


10
   It appears COBA already has secured a recovery in excess of this amount from one of the three participants in the
offense, Murray Huberfeld. See App. Ex. 48, Sentencing Transcript dated Feb. 12, 2019, in United States v. Huberfeld,
No. 16 Cr. 467 (AKH) at 6:18. If accurate, COBA could not now recover that money a second time from Jona.



                                                        35
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 38 of 43




that includes Mr. Huberfeld and Mr. Rechnitz, and perhaps Mr. Reichberg, I don't know, to be

jointly and severally liable for $19 million."). Regardless of the outcomes with regard to other

defendants, a restitution order requiring Jona to pay the total amount of COBA's losses would

constitute error. Specifically, although COBA's investment was secured through the offense at

hand, the loss of that investment is attributable not to any foreseeable risk but rather to the

independent and unforeseeable fraudulent acts of Platinum Partners.               The Government

acknowledges that "Rechnitz did not appear to know that Platinum was a fraud, or even that it was

a bad investment." 5K1.1 Motion at 18; PSR ¶ 52. Accordingly, COBA's lost investment does

not place it within the statutory definition of a "victim" for the amount of that loss in the context

of this sentencing.

       The Mandatory Victims' Restitution Act of 1996, 18 U.S.C. § 3663A ("MVRA"), provides

that a sentencing court shall order the defendant to "make restitution to the victim of the offense."

18 U.S.C. § 3663A(a)(1). A "victim" is "a person directly and proximately harmed as a result of

the commission of an offense for which restitution may be ordered including, in the case of an

offense that involves as an element a scheme, conspiracy, or pattern of criminal activity, any person

directly harmed by the defendant's criminal conduct in the course of the scheme, conspiracy, or

pattern." 18 U.S.C. § 3663A(a)(2). Courts have grappled with the reach of restitution over time,

but it remains the case that "the loss caused by the conduct underlying the offense of conviction

establishes the outer limits of a restitution order." Hughey v. United States, 495 U.S. 411, 420

(1990); see also In re Local # 46 Metallic Lathers Union, 568 F.3d 81, 85 (2d Cir. 2009) ("the

district court's statutory authority to award restitution under the MVRA is limited to awards to

victims of the offense of conviction."); United States v. Archer, 671 F.3d 149, 170 (2d Cir. 2011)




                                                 36
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 39 of 43




(making clear that the question the district court must answer is whether the losses at issue were

caused by the defendant's offense of conviction).

       Restitution has been found unlawful where the defendant was convicted of one offense and

then held responsible for causing a loss to another party through other conduct not part of that

offense. See Metallic Lathers Union, 568 F.3d at 87 (rejecting restitution absent proof the loss

was directly caused by the specific offense of conviction). In the context of a broader scheme or

conspiracy, the Second Circuit has extended the definition of the offense for the purposes of

restitution to encompass losses that were the product of an overarching fraudulent scheme. See

United States v. Paul, 634 F.3d 668, 677 (2d Cir. 2011); see also Archer, 671 F.3d at 172 (the

conduct producing the loss must be "an integral part of the single scheme"); United States v.

Oladimeji, 463 F.3d 152, 159 (2d Cir. 2006). To our knowledge, however, no court has imposed

restitution on a defendant where the loss was a product of the independent acts of others, separate

from and not contemplated within the scheme that resulted in the offense of conviction and not

foreseeable to the defendant.

       We do not dispute that the purpose of the offense of conviction was to secure COBA's

investment in Platinum Partners, and even though it was Murray Huberfeld and Norman Seabrook

who principally stood to gain from the investment, Jona was a member of the conspiracy that

sought to and did induce the investment. It is also accurate that there existed some risk of loss

from investing in a hedge fund. It is error, however, to stop at this point in the analysis and impose

restitution on this basis, because the investment in the hedge fund, no matter how risky, was not

the proximate cause of the loss in this instance. It is evident from the Government's statements in

this case as well as its prosecution of Mark Nordlicht and others that there exists substantial

evidence that Platinum Partners engaged in a subsequent, separate, and independent fraud that in




                                                 37
        Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 40 of 43




fact deprived COBA of its investment. Accordingly, the intervening and proximate cause of

COBA's loss was the conduct of Platinum Partners.

       Finding that COBA's funds would not have been invested in Platinum Partners absent the

offense of conviction is insufficient to support restitution. The statutory requirement for restitution

is not simply a "but for" test. See In re Rendon Galvis, 564 F.3d 170, 175 (2d Cir. 2009) (citing

In re Antrobus, 519 F.3d 1123, 1126 (10th Cir. 2008)). Restitution, to be lawful, requires

proximate causation. It is commonly accepted and a basic concept of law that an intervening event

can break the chain of causation, but courts specifically have considered and confirmed that an

intervening act may interrupt the chain of causation in the context of the MVRA and restitution.

The Tenth Circuit, for example, reversed and remanded a restitution order because the district

court failed to establish that the defendant's conduct was more than the "but for" cause of a

purported victim's loss and specifically that it was the proximate cause of the loss. United States

v. Speakman, 594 F.3d 1165, 1171-72 (10th Cir. 2010); see also United States v. Burns, 843 F.3d

679, 689 (7th Cir. 2016) (finding plain error and reversing and remanding a Guidelines calculation

and restitution order where the district court failed to establish proximate causation by the conduct

of a defendant who fraudulently induced an investment in what ultimately was determined to be a

Ponzi scheme absent a finding of the defendant's awareness of that separate fraud). In Speakman,

the court stated, "for purposes of determining if an individual is a 'victim' under the MVRA, an

individual will be 'proximately harmed as a result of' the defendant's crime if either there are no

intervening causes, or, if there are any such causes, if those causes are directly related to the

defendant's offense." 594 F.3d at 1172; see also United States v. Robertson, 493 F.3d 1322, 1334

(11th Cir. 2007); United States v. Cutter, 313 F.3d 1, 7 (1st Cir. 2002); United States v Wilfong,

551 F.3d 1182, 1187 (10th Cir. 2008) ("the 'main inquiry for causation in restitution cases [is]




                                                  38
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 41 of 43




whether there was an intervening cause and, if so, whether this intervening cause was directly

related to the offense conduct'" (quoting United States v. De La Fuente, 353 F.3d 766, 772 (9th

Cir. 2003))); United States v. Gamma Tech Indus., Inc., 265 F.3d 917, 928 (9th Cir. 2001)

("Defendant's conduct need not be the sole cause of the loss, but any subsequent action that

contributes to the loss, such as an intervening cause, must be directly related to the defendant's

conduct.").

        As the conduct of Platinum Partners was the intervening cause of the loss of the COBA

investment, the question thus turns to whether that fraud was directly, or indeed in any way, related

to Jona's conduct. It was not. Jona had no role at Platinum Partners, and unlike Murray Huberfeld,

he had no inside knowledge of its operations or its struggles. The touchstone of liability for the

acts of others is reasonable foreseeability. Losses caused by the acts of others that are not

foreseeable are, by definition, not within the scope of the offense for which the defendant is

responsible and thus not a permissible basis for punishment or a restitution order against that

defendant. This is the case with regard to Jona and Platinum Partners and the loss of COBA's

investment.

        In this way, the course of events with the COBA investment is fundamentally different

from the events of other cases such as Paul where the intervening event is part of the defendant's

overarching course of conduct or a result of the risk assumed and contemplated by the defendant

in the course of his fraud. Platinum Partners was an independent actor, engaged in a separate,

unforeseeable course of conduct with which Jona had no part and of which he had no knowledge.

Their conduct was a separate and intervening cause of the harm to COBA, and that conduct broke

any chain of causation between the acts for which Jona stands convicted and the harm to COBA.11


11
  Indeed, although some of Platinum Partners' principals were criminally charged in the Eastern District of New
York, one (SanFilippo) was acquitted by the jury, another (Levy) was acquitted in a post-trial ruling, and the third


                                                        39
          Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 42 of 43




There is no suggestion that Jona was part of any greater fraud scheme with Platinum Partners, and,

unlike Murray Huberfeld, there is no basis to conclude he somehow knew of the separate, ongoing

fraud at Platinum Partners. Indeed, the Government specifically notes that Jona "did not appear

to know that Platinum was a fraud, or even that it was a bad investment," and even tried to steer

COBA towards the more conservative of the two investment products offered. 5K1.1 Motion at

18 and 18 n. 5. Accordingly, COBA's investment loss was neither proximately caused by the

offense of which Jona was convicted nor reasonably foreseeable to him.

                                               CONCLUSION

        Accordingly, and for all of the reasons stated above, this Court should take into account all

aspects of Jona Rechnitz's conduct, including both the offense and his subsequent acts of

extraordinary substantial assistance, and should impose a non-custodial sentence of time served.




(Nordlicht) was granted a new trial, in a ruling now being appealed. See generally Mem. Dec. and Order dated Sep.
27, 2019, in U.S. v. Nordlicht, E.D.N.Y. No. 16 Cr. 640 (BMC) (ECF No. 800). While the full cause or causes of the
failure of Platinum Partners presents a complicated factual question which may never be fully resolved, we do know
that the Government prosecuted it as a fraud. Regardless, Jona’s own lack of knowledge and involvement as
established by his public testimony and the Government's observations in its 5K1.1 Motion should be sufficient to
show that it was not reasonably foreseeable that his actions would cause the loss of COBA's full investment. Should
the Court disagree, we submit that further discovery and fact-finding would be necessary.



                                                        40
       Case 1:16-cr-00389-AKH Document 71 Filed 10/21/19 Page 43 of 43




New York, New York                     Respectfully submitted,
Dated: October 21, 2019
                                       COOLEY LLP

                                       By:      /s Alan Levine
                                             Alan Levine
                                             Nicholas Flath
                                                55 Hudson Yards
                                                New York, NY 10001-2157
                                                (212) 479-6000

                                             Daniel Grooms (pro hac vice)
                                                1299 Pennsylvania Avenue NW
                                                Suite 700
                                                Washington, DC 20004
                                                (202) 776-2042

                                             Attorneys for Defendant




                                     41
